Citation Nr: 1604778	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected status post rotation of the colon and gastroesophageal reflux disease (GERD) with Ogilvie's syndrome.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for a disability manifested by dry mouth, to include as secondary to service-connected disabilities.

4.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

5.  Entitlement to an initial rating higher than 10 percent for right upper extremity radiculopathy.

6.  Entitlement to a rating in excess of 10 percent for hallux valgus, post-operative, of the left foot with pes planus (except for a period when a temporary total rating was in effect).
7.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the lumbar spine.

8.  Entitlement to an increased rating for osteoarthritis of the cervical spine, rated 10 percent disabling prior to May 21, 2011 and 20 percent disabling since that date.

9.  Entitlement to a rating in excess of 10 percent for degenerative changes, residuals of a right shoulder separation.

10.  Entitlement to a rating in excess of 10 percent for chorio-retinal and corneal scar residuals of injury to the right eye.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1995.  He received the Joint Service Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO made the following determinations:  denied entitlement to service connection for sleep apnea, bilateral carpal tunnel syndrome, and dry mouth; granted service connection for right upper and lower extremity radiculopathy and assigned initial noncompensable disability ratings, both effective from September 28, 2007; granted a temporary total (100 percent) rating for hallux valgus, post-operative, of the left foot with pes planus due to surgical or other treatment requiring convalescence, effective from March 1, 2007 through May 31, 2007, and a 10 percent rating from June 1, 2007; granted a 20 percent rating for osteoarthritis of the lumbar spine, effective from September 28, 2007; granted a 10 percent rating for osteoarthritis of the cervical spine, effective from September 28, 2007; granted a 10 percent rating for degenerative changes, residuals of a right shoulder separation, effective from September 28, 2007; and denied entitlement to a rating in excess of 10 percent for chorio-retinal and corneal scar residuals of injury to the right eye.

In a November 2009 decision, a Decision Review Officer granted a temporary total (100 percent) rating for the service-connected left foot disability due to surgical or other treatment requiring convalescence, effective from March 1, 2007 through July 31, 2007.  A 10 percent rating was resumed from August 1, 2007.

As the Veteran was granted a total rating from March 1, 2007 through July 31, 2007 for his service-connected left foot disability, the rating for that disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from January 19, 2011, by way of a January 2013 decision.  There is no indication that the Veteran has expressed any disagreement with the decision that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.

In May 2015, the RO granted an increased (20 percent) rating for osteoarthritis of the cervical spine, effective from May 21, 2011.  The RO also granted increased (10 percent) ratings for right upper and lower extremity radiculopathy, both effective from September 28, 2007.

The issues of entitlement to service connection for sleep apnea, bilateral carpal tunnel syndrome, and a disability manifested by dry mouth, entitlement to higher initial ratings for right upper and lower extremity radiculopathy, and entitlement to increased ratings for the service-connected left foot disability, lumbar spine disability, cervical spine disability, and right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chorio-retinal and corneal scar residuals of injury to the right eye is manifested by distant corrected visual acuity of 20/50 or better in the right eye and 20/40 in the left eye, without field of vision deficits.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chorio-retinal and corneal scar residuals of injury to the right eye have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21 (2015), 4.75, 4.83a, 4.84a, Diagnostic Codes (DC) 6027, 6028, 6061-6079, 6080, 6090 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2007, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for chorio-retinal and corneal scar residuals of injury to the right eye.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the November 2007 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The November 2007 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The November 2007 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.

The November 2007 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159I, (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159I(4).  
VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the available relevant post-service VA treatment and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected right eye disability.  Although the most recent examination took place in 2011, the Veteran has not reported any changes in his right eye disability since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, a new VA examination for the service-connected right eye disability need not be conducted.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary should give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's chorio-retinal and corneal scar residuals of injury to the right eye are rated under 38 C.F.R. § 4.84a, DC 6079 as impairment of visual acuity.  During the claim period, VA revised the criteria for rating eye disabilities.  The changes, however, only apply to claims for benefits received by VA on or after December 10, 2008.  As the Veteran's increased rating claim was received in September 2007, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008). 

Under the old criteria, impairment of visual acuity is rated under Table V and 38 C.F.R. § 4.83a, DCs 6061-6079 (in effect prior to December 10, 2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is rated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (in effect prior to December 10, 2008).  The percentage rating will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (in effect prior to December 10, 2008). 

A 10 percent rating is warranted for impairment of visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to either 20/50 or 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 (in effect prior to December 10, 2008).

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078 (in effect prior to December 10, 2008).

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6070, 6074, 6076, 6077, 6078 (in effect prior to December 10, 2008).  
A 40 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/50; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6066, 6069, 6073, 6076 (in effect prior to December 10, 2008).  

A 50 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/70; (4) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/70; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, 6076, 6078 (in effect prior to December 10, 2008).  

A 60 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in other eye is correctable to 20/100; (2) when vision in one eye is correctable to 15/200 and vision in other eye is correctable to 20/100; (3) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/100; (4) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/100; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/100; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to either 20/70 or 20/100. 38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, 6076 (in effect prior to December 10, 2008).  

A 70 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/200; (2) when vision in one eye is correctable to 15/200 and vision in other eye is correctable to 20/200; (3) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/200; (4) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/200; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/200; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008).  

An 80 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 15/200; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 15/200; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 15/200; (4) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 15/200; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 15/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008).  

A 90 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 10/200; (2) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 10/200; (3) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 10/200; or (4) when there is anatomical loss of one eye and vision in the other eye is correctable to 10/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008).  

A 100 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 5/200; (2) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 5/200; (3) when there is anatomical loss of one eye and vision in the other eye is correctable to 5/200; (4) when there is blindness in both eyes having only light perception; or (5) when there is anatomical loss of both eyes.  38 C.F.R. § 4.84a, DCs 6061, 6062, 6063, 6067, 6071 (in effect prior to December 10, 2008).  

In the present case, VA treatment records dated in April and October 2007 include reports of cataracts, occasional double vision (although this was corrected by re-focusing), and dry eyes.  Examinations revealed that corrected visual acuity (unclear as to whether distant or near vision) was 20/30 and 20/40 in the right eye and 20/20 and 20/25 in the left eye.  There was a central stromal scar on the right cornea which measured 1 millimeter wide and 2.5 millimeters high, there was 1+ endothelial pigment, and there was constant alternating 16 pupillary distance exotropia.  The eyes were otherwise both externally normal.   The Veteran was diagnosed as having traumatic choroidal rupture involving the right eye macula, a traumatic corneal scar, anisometropia, a mild cortical cataract, anisocoria secondary to ocular trauma, and dry eyes/meibomitis. 

During a December 2007 VA examination, the Veteran reported that he had been experiencing decreased vision for 3 years, but that he was not receiving any treatment.  His uncorrected distant vision was recorded as being 20/200 in the right eye and count fingers (CF) 5 feet in the left eye.  Corrected distant vision was 20/40 in both eyes.  Also, corrected near vision in the right eye and uncorrected near vision in the left eye were both 20/40.  A slit lamp examination revealed a superficial stromal scar in the inferior cornea of the right eye and bilateral cataracts and a fundus examination revealed a coreo-retinal scar in the superior posterior pole above the macula.  The eyes were externally normal, eye movements were normal, intraocular pressure was 16mmHG in both eyes, keratoconus and diplopia were not present, and visual field and Goldman perimeter examinations were normal.  Diagnoses of a right corneal scar, a right choreo-retinal scar, and bilateral cataracts were provided.  The physician who conducted the examination noted that the chorio-retinal scar and corneal scar were both residuals of the Veteran's injury.

A March 2009 VA eye examination note includes reports of dry eye, cataracts, and mild glare when driving at night.  An examination revealed that corrected visual acuity (unclear as to whether distant or near vision) was 20/40 in the right eye and 20/30 in the left eye.  There was a central stromal scar on the right cornea which measured 1 millimeter by 2.5 millimeters, there was 1+ endothelial pigment just inferior to the pupil, and there was irregular pupil ruff in the right eye.  The iris was otherwise flat, the pupil was round, and there was no neovascularization.  The Veteran was diagnosed as having mild bilateral cataracts, right lens subluxation status post trauma in the 1960s, dry eyes, traumatic choroidal rupture involving the macula, a traumatic corneal scar, anisometropia, and mild anisocoria secondary to ocular trauma.

In a June 2009 statement, the Veteran reported that he was experiencing increased eye problems, including random pain, substantial discomfort, shadows/floaters in his left eye, and difficulty reading.  He experienced difficulty focusing and seeing clearly, his problems increased when reading and using the computer, and he did a lot of re-reading and re-focusing while reading.  Also, it was becoming increasingly difficult for him to drive at night, glare conditions magnified his vision problems, there was a marked degradation in his peripheral vision (especially at night), there was diplopia (especially after reading or working on the computer), and he was unable to see clearly with his right eye both with and without glasses.  There seemed to be "missing aspects of what [the Veteran] was viewing" when only using his right eye and the use of glasses resulted in a substantial degree of vague grayness or opaqueness to his vision.

VA treatment records dated in July and August 2009 indicate that the Veteran reportedly experienced floaters in both eyes, increased double vision and difficulty focusing, a sensation of something in the right eye (e.g., watery, painful, irritated), decreased night and peripheral vision, and grayish/vague vision while reading solid black text.  Examinations revealed that corrected visual acuity (unclear as to whether distant or near vision) was 20/30 and 20/40 in the right eye and 20/25 and 20/30 in the left eye.  The July 2009 evaluation appears to indicate that corrected visual acuity was 20/25 in both eyes (i.e., 20/25 with eyewear).  There was a central stromal scar on the right cornea which measured 1 millimeter by 2.5 millimeters, there was 1+ endothelial pigment just inferior to the pupil, and there was irregular pupil ruff in the right eye.  Diagnoses of floaters, a traumatic stellate cataract of the right eye, dry eyes, traumatic choroidal rupture involving the macula, a traumatic corneal scar, anisometropia, and mild anisocoria secondary to ocular trauma were provided.

The Veteran reported on his December 2009 substantive appeal (VA Form 9) that he was unable to see well with or without glasses and that it always appeared as if 5 to 10 percent of what he was looking at was missing.  His vision problems significantly affected almost every aspect of his life in that they adversely affected him physically, mentally, and emotionally.

An October 2010 VA eye evaluation note reflects that the Veteran reportedly experienced worsening night vision, difficulty reading, monocular diplopia in the right eye, watering from his eyes while reading, and blind spots.  Examination revealed that corrected visual acuity (unclear as to whether distant or near vision) was 20/50 in the right eye and 20/20 in the left eye.  There was a central stromal scar on the right cornea which measured 1 millimeter by 2.5 millimeters, there was 1+ endothelial pigment just inferior to the pupil, and there was irregular pupil ruff in the right eye.  The Veteran was diagnosed as having a traumatic stellate cataract with visually significant monocular diplopia, dry eyes, traumatic choroidal rupture involving the macula, a traumatic corneal scar, anisometropia, and mild anisocoria secondary to ocular trauma.

The report of a VA examination dated in May 2011 indicates that the Veteran reported that he experienced right eye pain, soreness, irritation, distorted vision, enlarged images, redness, discharge, glare, halos, floaters, sensitivity to light, watering, blurred vision, double vision,  silhouettes, blind spots, crooked vision, and dry eye.  He experienced difficulty driving at night and during bad weather due to glare, images appeared larger and closer with his right eye, there was a watery and sticky discharge, he experienced difficulty performing work close up, and there was never a clear image in his right eye (with or without glasses).  Also, lines and borders appeared crooked or wavy when viewed through the right eye.  There was no swelling, the Veteran had not experienced any incapacitating episodes, he had not been hospitalized for his eye disability, and he had not undergone any surgery.  He used tear drops for eye dryness.

The Veteran also reported that reading was difficult because black text looked grey, the center of his vision was abnormal, and he blinked a lot and had to re-focus and re-read text.  As a result, he experienced problems with all up close tasks, including reading, writing, and computer work.  Driving was also difficult because the slightest adverse conditions impaired his visibility during the day and at night.  His depth perception and peripheral vision were significantly degraded and his ability to learn and train was hampered by his reading problems.

Examination revealed a right eye corneal scar (which measured 3 millimeters) and bilateral cataracts.  Keratoconus was not present, there was no pterygium, intraocular pressure was within normal limits (i.e., 16 mmHG), and there was no evidence of glaucoma.  The lenses of both eyes were abnormal in that there were cataracts, but the optic nerves, vessels, and maculas were all normal.  Uncorrected distant visual acuity was 20/400 bilaterally and the corrected distant visual acuity was 20/50 on the right and 20/40 on the left.  In comparing the near and distance corrected vision, there was no difference equal to two or more scheduled steps or lines of visual acuity, with the near vision being worse.  The lens required to correct distance vision in the poorer eye differed by more than 3 diopters from the lens required to correct distance vision in the better eye.  The reason for the difference was congenital anisometropia.  A slit lamp examination revealed a 3 millimeter central corneal scar of the right eye and bilateral cataracts (worse in the right eye).  There was no diplopia, confrontation test was normal, a Goldmann Kinetic Perimetry device was used to test the visual field and additional testing was not required to evaluate the visual fields, and there was no enucleation or nystagmus.  Also, both lenses were intact and there was no chronic conjunctivitis.

The physician who conducted the May 2011 examination concluded that no chorioretinal scar was seen.  He diagnosed the Veteran as having a right corneal scar which resulted in decreased vision.  There was also a right eye cataract related to the service-connected eye injury.  Overall, cataracts, anisometropia, and a corneal scar were contributing to the Veteran's decreased vision.  As a result of his eye disabilities, he would have difficulty performing tasks in bright lights or those that required fine vision.

VA treatment records dated from May 2011 to June 2013 include reports of a right eye blindspot (scotoma), a red left eye with discomfort, glare, distorted vision in the right eye, poor binocular visual functioning, and difficulty driving at night and focusing on small prints.  Examinations revealed that corrected visual acuity (unclear as to whether distant or near vision) was 20/50 in the right eye and between 20/40 and 20/70 in the left eye (left eye visual acuity was 20/70 during a December 2012 evaluation, but was again 20/50 during a June 2013 evaluation).  There was a mild inferonasal right cornea scar involving the visual axis.  The eyes were externally normal and visual fields by confrontation were grossly full to counting fingers bilaterally.  The Veteran was diagnosed as having a traumatic choroidal rupture involving the macula of the right eye which probably limited visual acuity and was the cause of the scotoma that affected visual functioning, a right eye lamellar cataract which was visually significant and was likely the major cause of the glare complaints (but the major cause of vision loss was the traumatic choroidal rupture), a right eye corneal scar, anisometropia of the left eye, mild anisocoria secondary to ocular trauma (spincter rupture) of the left eye, intermittent right exotropia, glaucoma suspect, early nuclear sclerosis of the left eye, a left eye subconjunctival hemorrhage, and dry eyes.

The above evidence reflects that although the Veteran has experienced impairment of visual acuity during the claim period, this impairment has not met or approximated the criteria for a rating in excess of 10 percent for the service-connected right eye disability based on impairment of visual acuity at any time during the claim period.  The December 2007 and May 2011 VA examinations have shown that his corrected distant visual acuity has been 20/50 or better in the right eye and 20/40 in the left eye.  These findings warrant only a 10 percent rating under DC 6079.  The visual acuity findings made during the other evaluations noted above cannot be used to accurately rate the Veteran's eye disability because it is unclear as to whether these findings refer to near or distance vision.  

The Board notes that the Veteran has been diagnosed as having other non service-connected right eye disabilities which affect his visual acuity and that some have been attributed to his right eye trauma.  For instance, he has been diagnosed as having a right eye cataract and the examiner who conducted the May 2011 VA examination indicated that this cataract was related to the Veteran's service-connected eye injury.  The Veteran has not undergone surgery for this cataract.  Nevertheless, pre-operative cataracts are rated based upon impairment of vision.  See 38 C.F.R. § 4.84a, DCs 6027, 6028.  Thus, regardless of the fact that the Veteran is not service-connected for any right eye disabilities other than chorio-retinal and corneal scars, a rating in excess of 10 percent is still not warranted because the overall impairment of visual acuity only warrants a 10 percent rating under DC 6079.

Although the Veteran has reported and he has been diagnosed during the claim period as having diplopia, there are no sufficient findings so as to warrant a rating for diplopia under DC 6090 and the December 2007 and May 2011 VA examinations indicated that there was no diplopia.  In addition, there is no evidence of field of vision deficits.  Therefore, the Veteran is not entitled to compensable ratings under DCs 6080 or 6090.

Compensation is payable for the combination of service-connected and non service-connected disabilities of the eyes when vision in each eye is rated at 20/200 or less or the peripheral field of vision is 20 degrees or less.  38 U.S.C.A. § 1160 (West 2014); 38 C.F.R. § 3.383(a)(1) (2015).  The Veteran's visual acuity is far better than 20/200 and there is no loss of peripheral field of vision.  Hence, ratings based on any non service-connected eye disability are not warranted.  Assuming for the sake of argument that any non-service connected disability could be compensated, it does not meet the criteria for a rating in excess of 10 percent and an increased rating would not be warranted.

The evidence is against a finding that the Veteran's service-connected right eye disability has met or approximated the criteria for a rating in excess of 10 percent at any time during the claim period.  Thus, a rating in excess of 10 percent for chorio-retinal and corneal scar residuals of injury to the right eye is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.84a, DC 6079.



Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptom associated with the Veteran's service-connected right eye disability is impairment of visual acuity and this symptom is specifically contemplated by the appropriate rating criteria as set forth above.  Some of the Veteran's specific complaints, such as difficulty reading, are not listed in the rating criteria; however, they are manifestations of diminished visual acuity and are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 10 percent for chorio-retinal and corneal scar residuals of injury to the right eye is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, a July 2009 examination report from C. Satterwhite, M.D. and VA primary care treatment notes dated in October 2012 and April 2013 include diagnoses of sleep apnea, carpal tunnel syndrome, and dry mouth.  Thus, there is competent evidence of current sleep apnea, carpal tunnel syndrome, and a disability manifested by dry mouth.  Service treatment records include a June 1988 record of treatment for tingling of the left long finger and an August 1995 report of medical history form on which the Veteran reported that he had been experiencing sharp pain in his fingers since approximately 1983.  He has also reported that symptoms associated with sleep apnea and carpal tunnel syndrome (e.g., snoring, numbness, and tingling) had their onset in service and that they have continued in the years since that time.  

The Veteran also claims that his sleep apnea is related to his service-connected status post rotation of the colon and GERD with Ogilvie's syndrome and that his dry mouth is related to medications taken for his service-connected disabilities.  He submitted a list of medications that he has been prescribed for his service-connected disabilities and dry mouth is listed as a side effect for some of these medications.

Hence, there is competent evidence of current sleep apnea, carpal tunnel syndrome, and a disability manifested by dry mouth, sleep apnea and upper extremity neurologic symptoms in service,  and a continuity of sleep apnea and carpal tunnel symptomatology in the years since service, suggesting that the Veteran's current sleep apnea and carpal tunnel syndrome may be related to service.  Also, there is competent evidence that his current dry mouth may be related to medications prescribed for service-connected disabilities.  Therefore, VA's duty to obtain examinations as to the etiology of any current sleep apnea, carpal tunnel syndrome, and disability manifested by dry mouth is triggered.  Such examinations are needed to determine whether the Veteran has a current disability manifested by dry mouth and to obtain medical opinions as to the etiology of any such disability and of the current sleep apnea and carpal tunnel syndrome. 

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected left foot, back, neck, and right shoulder disabilities may have worsened since his last VA examinations in May 2011.  For example, examination of the left foot during the May 2011 examination revealed that there was no evidence of edema or pes planus.  An August 2011 examination report from Ambulatory Foot and Ankle Center and an October 2012 VA primary care evaluation note , however, indicate that there was left foot swelling/edema and that there was evidence of flat feet.  As for the service-connected back and neck disabilities, the Veteran reported during a May 2015 VA primary care evaluation that he was experiencing "more neck and back pain."  Also, treatment records from Mary Immaculate Hospital dated in October 2015 reveal that the Veteran was diagnosed as having a right shoulder rotator cuff tear and that he underwent right shoulder surgery.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected left foot, back, neck, and right shoulder disabilities is triggered.

Also, in light of the fact that additional evidence will be obtained regarding the state of the Veteran's upper and lower extremity radiculopathy during the VA back and neck examinations, the Board will defer adjudication of the issues of entitlement to higher initial ratings for the service-connected right upper and lower extremity radiculopathy. 

Furthermore, the issue of entitlement to a temporary total (100 percent) rating for the service-connected right shoulder disability due to the October 2015 rotator cuff surgery has been raised by the record on a December 2015 "Veteran's Supplemental Claim for Compensation" form (VA Form 21-526b).  This issue has not yet been adjudicated and the claim for an increased rating for the service-connected right shoulder disability is inextricably intertwined with the claim for a temporary total rating for the right shoulder disability. 

Moreover, the VCAA requires VA to make reasonable efforts to assist a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to assist a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In December 2015 the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for records of treatment from Dr. Coleman/Orthopaedic & Spine Center. There is no indication that the AOJ has contacted this treatment provider to obtain all relevant treatment records.  Hence, a remand is also necessary to attempt to obtain such records. 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for a temporary total (100 percent) rating for the service-connected right shoulder disability due an October 2015 surgery (see the December 2015 VA Form 21-526b).  This issue should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Obtain all records of the Veteran's treatment for sleep apnea, a neurologic disability (to include carpal tunnel syndrome and radiculopathy), dry mouth, a left foot disability, a back disability, a neck disability, and a right shoulder disability from Dr. Coleman/Orthopaedic & Spine Center (see the December 2015 VA Form 21-4142).  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

4.  After obtaining available additional treatment records, schedule the Veteran for a VA examination to determine whether current sleep apnea is related to service

The examiner should note that the claims folder was reviewed. 

For any current sleep apnea identified (i.e, any sleep apnea diagnosed since September 2007), the examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that current sleep apnea had its onset during service, is related to the Veteran's reported sleep symptoms in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current sleep apnea was caused (in whole or in part) by the service-connected status post rotation of the colon and GERD with ogilvie's syndrome?

(c)  Is it at least as likely as not (50 percent probability or more) that the current sleep apnea was aggravated (made chronically worse) by the service-connected status post rotation of the colon and GERD with ogilvie's syndrome?

If any current sleep apnea was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must acknowledge and comment on any sleep apnea diagnosed since September 2007, the Veteran's reports of sleep apnea symptoms in service, the June 2015 statements from the Veteran's son, wife, and friend pertaining to the Veteran's sleep symptoms in service, and the reports of a continuity of sleep apnea symptomatology in the years since service.

The examiner must provide reasons for each opinion.

The examiner is advised that the Veteran is competent to report sleep problems in service, his symptoms, and history and that other lay individuals are competent to report their observations of the Veteran's symptoms, and such lay statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine whether current carpal tunnel syndrome is related to service.

The examiner should note that the claims folder was reviewed. 

For any current carpal tunnel syndrome identified (i.e, any carpal tunnel syndrome diagnosed since October 2007), the examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current carpal tunnel syndrome had its onset during service, had its onset in the year immediately following service, is related to the Veteran's duties involving typing and writing in service, is related to his hand/finger symptoms in service, or is otherwise the result of a disease or injury in service?

In formulating the opinion, the examiner must acknowledge and comment on any carpal tunnel syndrome diagnosed since October 2007, all reports of and instances of treatment for hand/finger problems in the Veteran's service treatment records (including the June 1988 record of treatment for tingling of the left long finger and the August 1995 report of medical history form on which the Veteran reported that he had been experiencing sharp pain in his fingers since approximately 1983), the Veteran's reported duties in service involving typing and writing, and his reports of a continuity of neurologic symptomatology in the years since service.

The examiner must provide reasons for each opinion.

The examiner is advised that the Veteran is competent to report neurologic problems in service, his duties in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After all available additional treatment have been obtained; schedule the Veteran for a VA examination to determine whether any current disability manifested by dry mouth is related to a disease or injury in service.

The examiner should note that the claims file was reviewed. 

For any current disability manifested by dry mouth identified (i.e, any such disability diagnosed since September 2007), the examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current disability manifested by dry mouth had its onset during service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current disability manifested by dry mouth was caused (in whole or in part) by any of the Veteran's service-connected disabilities or medications taken for these disabilities?

His current service connected disabilities are: prostate cancer, status post prostatectomy with residuals of bladder neck incision; posttraumatic stress disorder and adjustment disorder with depressed mood; status post rotation of the colon and GERD with ogilvie's syndrome; osteoarthritis of the lumbar spine; osteoarthritis if the cervical spine; hallux valgus, post-operative, of the left foot with pes planus; chorio-retinal and corneal scar residuals of injury to the right eye; hallux valgus, post-operative, of the right foot with pes planus and arthritis of the first metatarsal phalangeal joint; degenerative changes, residuals of a right shoulder separation; right upper and lower extremity radiculopathy; hemorrhoids; eczematous dermatitis of the chest, shoulders, and back; left and right foot surgical scars; status post left inguinal hernia repair; cold sores inside the mouth; a residual left groin scar; residual right shoulder scars; erectile dysfunction; and a residual prostatectomy scar.  

(c)  Is it at least as likely as not (50 percent probability or more) that the current disability manifested by dry mouth was aggravated (made chronically worse) by any of the Veteran's service-connected disabilities or medications taken for these disabilities?

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  


In formulating the above opinions, the examiner must acknowledge and comment on any disability manifested by dry mouth diagnosed since September 2007 and the Veteran's contention that his disability is the result of medications taken for his service-connected disabilities.

The examiner must provide reasons for each opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  After all available additional treatment records have been obtained; schedule the Veteran for a VA examination to evaluate the current severity of his service-connected hallux valgus, post-operative, of the left foot with pes planus. All indicated tests and studies should be conducted.

All relevant electronic records in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

All symptoms relative to the Veteran's left foot disability should be set forth in detail.  The examiner should specifically report the nature and severity of any flatfoot, weak foot, claw foot (pes cavus), metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammer toes, or malunion/nonunion of the tarsal or metatarsal bones.

The examiner should also equate the level of impairment caused by all symptoms associated with the service-connected foot disability to "moderate," "moderately severe," or "severe" disability of the foot.

The examiner should also report the nature and severity of any scars associated with the service-connected left foot disability, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful should also be noted. 

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left foot disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of his service-connected back disability. All indicated tests and studies should be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions should be reported in degrees.  The examiner should also specifically answer the following question with respect to all appropriate ranges of thoracolumbar spinal motions:

What is the extent of any additional limitation of thoracolumbar spinal motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner should report whether there is any ankylosis of the thoracolumbar spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

The examiner should also specify the nerves affected by the service-connected back disability and provide an opinion as to the severity of any paralysis, neuritis, or neuralgia involving the lower extremities.

The examiner must provide reasons for each opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his back disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

9.  After all available additional treatment records have been obtained; schedule the Veteran for a VA examination to assess the current severity of his service-connected neck disability. All indicated tests and studies should be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of cervical spinal motions should be reported in degrees.  The examiner should also specifically answer the following question with respect to all appropriate ranges of cervical spinal motions:

What is the extent of any additional limitation of cervical spinal motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner should report whether there is any ankylosis of the cervical spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

The examiner should also specify the nerves affected by the service-connected neck disability and provide an opinion as to the severity of any paralysis, neuritis, or neuralgia involving the lower extremities.

To the extent possible, the neurologic manifestations of upper extremity cervical radiculopathy should be distinguished from those of any other upper extremity disability (including carpal tunnel syndrome).

The examiner must provide reasons for each opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his neck disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

10.  After all available additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right shoulder disability.  All indicated tests and studies should be conducted. 

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of right shoulder motions should be reported in degrees.  The examiner should also specifically answer the following question with respect to all appropriate ranges of right shoulder motions:

What is the extent of any additional limitation of right shoulder motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner should also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula.

The examiner should also report the nature and severity of any scars associated with the service-connected right shoulder disability, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful should also be noted. 

The examiner must provide reasons for each opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right shoulder disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

11.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.
 
12.  If a benefit sought on appeal remains denied, issue a supplemental statement of the case that considers all additional relevant evidence received since the June 2015 supplemental statement of the case.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


